Citation Nr: 0525368	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran had active service from December 1976 to April 
1988.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
Lincoln, Nebraska (RO).

The evidence of record includes private medical records 
related to current medical treatment for hypertension, heart 
disease, and headaches.  The submission of these records 
appears to be an attempt to assert claims for entitlement to 
service connection for hypertension and heart disease, and 
service connection for headaches.  These issues have not been 
adjudicated by the RO and are not properly before the Board 
at this time.  These issues are referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, post-traumatic stress 
disorder (PTSD), or any other psychiatric disorder during 
service. 

2.  A VA medical examination report reveals a current 
diagnosis of depression, but does not reveal a current 
diagnosis of PTSD.  

3.  A private medical examination report reveals a current 
diagnosis depression and PTSD.  

4.  The veteran did not engage in combat with the enemy.

5.  There is no credible supporting evidence that the non-
combat stressors claimed by the veteran actually occurred.   

6.  The private medical diagnosis of PTSD is based on vague, 
general, and unverified stressors alleged by the veteran.  

7.  There is no competent medical evidence linking the 
veteran's current depression to military service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was 
not incurred in active service.  38 U.S.C.A. §§  1131, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the veteran the required 
notice with respect to his claim for service connection for 
PTSD in a letter dated June 2003, and with respect to his 
claim for service connection for depression in a letter dated 
August 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination.  The RO also requested that the 
veteran provide detailed stressor information which he did 
not submit.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for psychoses may also be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.  However, in the present case, the 
veteran is not diagnosed with any psychotic disorder.  In 
this regard, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The evidence of record reveals that the veteran served in the 
Air Force from 1976 to 1988.  His military specialty was as 
an air traffic controller.  Because of this specialty the 
veteran was subject to numerous medical examinations 
throughout his military career, including routine physical 
examinations and flight physicals.  A single service medical 
record dated November 1982 reveals that the veteran reported 
having marital problems and that he requested counseling.  
However, there is no indication in any of the veteran's other 
service medical records that he was diagnosed with, or 
treated for, any psychiatric disorder during service.  On the 
veteran's final service department examination of record, 
dated September 1987, the psychiatric evaluation of the 
veteran was "normal," with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history the veteran did not indicate that he had depression 
of nervous trouble.  

The first evidence of any diagnosis of a psychiatric disorder 
is private hospitalization report showing that the veteran 
was treated with a diagnosis of depression from June to 
August 2002.  

In April 2003, a private psychological examination of the 
veteran was conducted with full psychological testing.  The 
veteran was diagnosed with depression and PTSD.  The 
examining psychologist's diagnosis of PTSD was based on the 
veteran's general assertions of "witnessing numerous 
airplane crashes, military oriented flight deaths, and 
dangerous near misses" during military service as an air 
traffic controller.  

In July 2003, a VA examination of the veteran was conducted.  
The examining psychiatrist reviewed all of the evidence of 
record and noted that the veteran's claimed in-service 
stressors were general allegations of handling emergencies 
and witnessing airplane crashes.  The examiner noted that 
there was no corroborating documentation for the stressors 
alleged by the veteran and they could not be verified 
independently.  Therefore, the examiner found that without a 
verified stressor, the veteran did not meet the criteria for 
a diagnosis of PTSD.  The diagnosis was depression.

The veteran also submitted several printed articles related 
to the on-the-job stress experienced by air traffic 
controllers.  

As noted above, the veteran's separation papers, DD 214, 
reveal that he served as an air traffic controller in the Air 
Force from 1976 to 1988.  The veteran did not receive any 
awards which are indicative of combat service.  His other 
personnel records do not show that he engaged in any combat 
during service.  By his own admission in presenting 
statements about stressors, the veteran does not assert that 
he engaged in combat with the enemy.  As such, the Board 
finds as fact that the veteran did not engage in combat with 
the enemy and his testimony alone is not sufficient to 
establish the occurrence of the claimed stressors; his 
testimony must be corroborated by credible supporting 
evidence.

The veteran's only submission of stressor information has 
been that contained in the two examination reports of record.  
He has made general allegations of witnessing various 
airplane accidents, emergencies, and "near miss" 
situations.  However, the veteran has not provided enough 
information for any attempt to be made to verify his claimed 
stressors.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran has a current diagnosis of PTSD 
made by a private psychologist.  However, the veteran did not 
engage with combat with the enemy, and therefore his 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors; his testimony must be corroborated 
by credible supporting evidence.  Unfortunately, there is no 
credible supporting evidence which corroborates that the non-
combat stressors he claims he was exposed to actually 
occurred.  With no credible supporting evidence that the 
stressors actually occurred, the veteran does not meet the 
requirements for a grant of service connection for PTSD.  
38 C.F.R. § 3.304(f).  

The preponderance of the evidence is also against the 
veteran's claim for service connection for depression.  There 
is no evidence that the veteran was diagnosed with 
depression, or any other psychiatric disorder, during 
service.  The first evidence of a diagnosis of depression are 
the 2002 private hospital records which are dated over a 
decade after the veteran separated from military service.  

With regard to this lengthy evidentiary gap between active 
service and the earliest medical evidence of depression, the 
Board notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that current depression had its onset in service and 
was manifested by chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
psychiatric complaints between the period of active duty and 
the evidence showing depression in 2002 is itself evidence 
which tends to show that depression did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  Accordingly, 
service connection for depression must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a psychiatric disorder, to include 
depression and PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


